Exhibit 10.8

AMENDMENT NO. 1 TO EXECUTIVE EMPLOYMENT AGREEMENT

This Amendment No. 1 (the “Amendment”) dated as of August 9, 2012 (the
“Effective Date”) to the Executive Employment Agreement by and between Cascade
Microtech, Inc. (“CMI”) and Michael D. Burger dated effective July 6, 2010 (the
“Employment Agreement”) is entered into by and between Cascade and Executive.
All capitalized terms not defined herein shall have the meanings set forth in
the Employment Agreement.

RECITALS

CMI and Mr. Burger desire to amend the Employment Agreement to provide for
certain additional compensation to Mr. Burger in the event of a change in
control termination.

NOW, THEREFORE, in consideration of the foregoing and the mutual provisions of
this Amendment, the parties agree as follows:

1. Section 3.6 of the Employment Agreement is hereby amended and restated in its
entirety to read as follows:

3.6 Change in Control Termination. This section governs CMI’s termination of Mr.
Burger’s employment without Cause and within 12 (twelve) months after a Change
in Control, as defined below. This section shall not apply in the case of Mr.
Burger’s death, termination due to Disability, termination for Cause, or
resignation.

A Payment Upon Change in Control Termination. In the event of a Change in
Control Termination, as defined below, CMI shall Pay Mr. Burger his accrued but
unpaid Base Salary through the termination date. In addition, subject to the
Release Of Claims Requirement, CMI shall also provide Mr. Burger with the
following:

(i) Severance Pay. Severance pay in the amount of twelve (12) months’ Base
Salary;

(ii) Target Incentive. One hundred percent (100%) of the current annual Target
Incentive.

(iii) Stock Options and Restricted Stock Units (RSU) or Other Stock Awards. All
Equity Awards held by Mr. Burger as of the date of his termination from
employment shall immediately accelerate and become fully vested and each stock
option held by Mr. Burger as of the date of his termination from employment
shall remain exercisable until the earlier of twelve months following the date
of his termination from employment and such stock option’s stated expiration
date.

(iv) Career Counseling: CMI shall pay up to $12,500 to a third-party
outplacement firm selected by Mr. Burger to provide career counseling assistance
to Mr. Burger for a period of one year following the date of termination or
until Mr. Burger obtains comparable employment, if earlier.

(v) Group Health Coverage: If Mr. Burger is eligible for and properly elects to
continue his group health benefits pursuant to COBRA, CMI shall pay the premiums
for such COBRA continuation coverage for up to 18 months or such earlier date as
Mr. Burger loses eligibility for such coverage.



--------------------------------------------------------------------------------

(vi) Life Insurance: Eighteen (18) months of paid-up life insurance after the
date of termination, coverage amount to be at least twice the annual Base Pay.
However, in no event shall the total payment for the premiums exceed $5,000.

2. Except as expressly amended by this Amendment, the Employment Agreement shall
continue in full force and effect in accordance with its terms. This Amendment
shall become effective, as of the Effective Date first set forth above, upon its
execution by both parties hereto. Notwithstanding anything to the contrary in
the Employment Agreement, in the event of a conflict between the terms and
conditions of this Amendment and those contained within the Employment
Agreement, the terms and conditions of this Amendment shall prevail.

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
duly executed as of the Effective Date set forth above.

 

    CASCADE MICROTECH, INC.

/s/ Michael Burger

    By:  

/s/ F. Paul Carlson

Name: Michael Burger

Date: September 10, 2012

   

Name: F. Paul Carlson

Title: Chairman

Date: September 5, 2012

 

-2-